Title: From John Quincy Adams to Thomas Boylston Adams, 14 July 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 33.
St: Petersburg 14 July 1812

Although I wrote you not more than ten days ago, having yesterday received your letter of 18. March, and having now an excellent opportunity to write, by a Gentleman who goes Passenger in Mr W. H. Gray’s ship Minerva, I cannot consent to lose it, and to omit renewing the assurance how truly and deeply we sympathize with you and your family at the affliction which your letter announces, and of which we had been before but too certainly informed. Our house has in the space of little more than a year so often, and so severely been made the house of Mourning, that the Heart almost relucts at the duty of Resignation to the divine Will.—To that Resignation we must however after all submit, and as our reason warrants us in the conclusion that a merciful Providence dispenses evil for purposes of good, we may humbly hope, that the bitter anguish with which we are tried, is intended as a necessary purification of our affections, for the enjoyment of future blessings for which we might not otherwise be prepared.
Your Numbers 20/11 and 21/12 I have not yet received; and with them I suppose is enclosed your annual account of my Affairs—My Mothers letters too, N. 3. 4 and 5 of the present year have not yet come to hand—her N. 6. I received with yours of 18. March, yesterday, from Archangel.
By what singular and unaccountable accident the letters taken from Captain Hinkley last year at Hamburg, ever found their way to you is matter of much more surprize to me than the seizure of them by the Police at the time. It must certainly be that generosity, which your father gives the world credit for, which induced the honourable Seal-Breakers to forward the letters, after reading them, and there is a candour and bon-hommie, in the enclosure of their own abstract and Translation, which I like much better than Mylord Castlereagh’s Report from the Right Honourable the Lords Commissioners of the Admiralty, that “no letters, public or private were broken open.”
When I first learnt that my number 11. to you had fallen into the hands of the French Police, and that in all probability it had been transmitted to Paris, I very well knew that the paragraph of which the Translation is now in your hands, would excite attention, and have a degree of interest there stronger than you could imagine—It referred to Transactions, and to the exertion of an influence with which they were well acquainted, and which had given me more trouble and concern than any thing else that has happened during my residence here—When they got the letter the struggle was over, and their objects had been completely defeated—I have no doubt they understood every word of the extract, better than you to whom the letter was directed, because they had reports from other sources relative to the same subject, which you have had no opportunity of perusing.—His Majesty the Emperor Napoleon occupies himself much more with details of Commerce than you seem to be aware of; and if he does not exactly reason from his information as you and I might do, it is because certain motives enter into the composition of his deliberations, which we should not so readily admit.
Mr John Henry’s Correspondence is one of the most instructive political pamphlets that has fallen under my cognizance for several years—Among many other interesting Revelations, it discloses, or at least asserts that the Pleasures and the Indolence of certain Ministers abandon to subalterns the Administration of public affairs—One of the great misfortunes of all the old Governments of Europe, and it has not a little contributed to their greatest Calamities of late years, has been precisely this—That their great Men, their Ministers and Generals have been and are Men of Pleasure and Indolence, and of course that their business has of necessity been abandoned to subalterns—Ignorance of what they ought to know, has been no inconsiderable source of the blunders which have been punished by such heavy Calamities to themselves—Whatever may be the Vices of France under her new System, this is not among them—She at least is not governed by subalterns—The activity of all her official administrations might teach her enemies a lesson of wisdom, if luxury, sensuality and indolence could learn wisdom from either friend or foe.—But when Indolence contends with Toil; when Pleasure wrestles with Diligence, which party think you, will bear away the prize?—I certainly do not approve the manner in which His Majesty’s Police obtained possession of my letter; but the extract and translation sufficiently shew, that it was not obtained without a purpose, and I incline to the belief that its final enclosure to you, was intended as a hint that its contents had not been perused without suitable notice.
The City of St. Petersburg has no longer the honour of being the scene of Negotiations, either political or commercial—The Emperor and his Minister of Foreign Affairs have both been nearly three months absent from it, and now in the political Convulsion which is shaking Europe to its deepest foundations, Russia has once more changed her side, and entered upon the “bloody Arena.” The War has been commenced more than three weeks—Of its Events hitherto our information here is not very distinct nor perhaps very accurate—The Russians have been retreating to unite their forces, but nothing decisive of the issue of the Campaign has to our knowledge hitherto occurred.
This explosion has tended very much to aggravate my apprehensions, that another of a similar Nature, may before this have burst upon our own Country—A last hope still lingers upon my mind, that the recent abandonment of the British Orders in Council, forced as it has been by the desperation of hunger, from the very grasp of their authors and supporters, and insidious as the appearance of their conduct is in their manner of yielding to the Storm they have raised,  may still lead to arrangements which shall save us from the extremities of War—The debate in the British House of Commons, on the 16th. of June, upon Mr Brougham’s Motion, was of such import to us, to our Government, and to the supporters of its policy among ourselves, that I hope it will be duly known and in all its particulars, in America.—The Evidence appears to have been all printed—I have not seen it, but I hope that too will be transmitted across the Atlantic—Not only the speeches of Mr Brougham; and Mr Baring, but those of Mr Rose and Lord Castlereagh, are memorable Documents, to us—“War in Disguise,” dared not shew his face—And Marryat; the kinsman of our Writers,—the man who in a pamphlet had urged the policy, of forcing the American Government to terms, by distressing the American People into riot against their Rulers—This man was reduced to the necessity of complaining in open Parliament, that he, his wife and children were in danger of being torn to pieces by the frenzy of the starving manufacturers.
God grant that we may yet be spared from the trials and the dangers of this War—Or if we must pass through them, that the Spirit which conducted us through that of our Revolution, may again lead us in triumph through all its Evils.—A Sentiment as profound and ineradicable in my heart, as that of the affection with which I am ever your’s
A.